DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-12 and 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, none of the prior art fairly teaches or suggest a film-forming powder for forming a film on a surface of a tooth for use in a jet-device for a tooth, the powder having a mean particle size of 0.5 to 30 pm, wherein the film-forming powder is produced by calcining an apatite represented by Ca10-X*Mx(Z04)6Y2 (wherein X represents 0 to 10; M represents a metal or hydrogen; ZO4 represents PO4, CO3, CrO4, AsO4, VO4, SiO4, SO4 or GeO4; and Y represents a hydroxyl group, a halogen element or a carbonate group) in an atmosphere consisting of an argon gas or a nitrogen gas at 600 to 1350°C. The prior art teaches similar methods and compositions (see Sato et al, “Creation of Hydroxyapatite Film on Human Enamel Utilized Powder Jet Deposition, 2013).  However, there is no suggestion or motivation available to modify the prior art to use an atmosphere consisting of nitrogen or argon for the calcination, especially in light of the new and unexpected results demonstrated for this product-by-process limitation. As such independent claim 1 is seen as novel and non-obvious over the prior art and deemed allowable.
With respect to independent claim 11, none of the prior art fairly teaches or suggest a method for producing a film-forming powder for forming a film on a surface of 10-X*Mx(Z04)6Y2 (wherein X represents 0 to 10; M represents a metal or hydrogen; ZO4 represents PO4, CO3, CrO4, AsO4, VO4, SiO4, SO4 or GeO4; and Y represents a hydroxyl group, a halogen element or a carbonate group) in an atmosphere consisting of an argon gas or a nitrogen gas at 600 to 1350°C, and then performing grinding and classification. The prior art teaches similar methods and compositions (see Sato et al, “Creation of Hydroxyapatite Film on Human Enamel Utilized Powder Jet Deposition, 2013).  However, there is no suggestion or motivation available to modify the prior art to use an atmosphere consisting of nitrogen or argon for the calcination, especially in light of the new and unexpected results demonstrated for this product-by-process limitation. As such independent claim 1 is seen as novel and non-obvious over the prior art and deemed allowable.
With respect to the dependent claims, they are found to be allowable at least for the same reasons given above, and in further consideration of their additional limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734